 
Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of March 31, 2016 and is
effective as of January 20, 2016 (the "Effective Date"), between TechPrecision
Corporation, a Delaware corporation (the "Company"), and Thomas Sammons (the
"Employee").
RECITALS
WHEREAS, the Employee is employed as the Vice President - Finance of Ranor,
Inc., a wholly-owned subsidiary of the Company, pursuant to an employment
agreement dated as of February 4, 2014 (the "Prior Agreement"); and
WHEREAS, the Company now desires to employ the Employee as its Chief Financial
Officer and the Employee desires to be so employed by the Company; and
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of the Employee's employment with the Company and to replace and
supersede the Prior Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereto hereby agree as follows:
1.            Employment.  Commencing on the Effective Date, the Company agrees
to employ the Employee during the Term specified in Paragraph 2 hereof, and the
Employee agrees to accept such employment, upon the terms and conditions
hereinafter set forth.
2.            Term.  The Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company, upon the terms and conditions
hereinafter set forth commencing on the Effective Date and continuing in effect
until termination of this Agreement in accordance with the provisions of
Paragraph 6 of this Agreement (the "Term").
3.            Duties and Responsibilities.
a.            The Employee shall serve as Chief Financial Officer ("CFO") of the
Company.
b.            The Employee's powers, duties and responsibilities shall initially
consist of such powers, duties and responsibilities as are customary to the
office of CFO of a company and division similar in size and stature to the
Company.  The Employee shall report to the Company's CEO and the Board of
Directors (the "Board") and others at the direction of the Board at such time
and in such detail as the Board shall reasonably require.  Notwithstanding
anything contained herein to the contrary, the Employee shall not be required to
perform any act which would constitute or require the violation of any federal,
state or local law, rule, regulation, ordinance or the like.
c.            The Employee shall devote not less than an average of forty (40)
hours per week to carrying out his duties hereunder and to the business of the
Company and its affiliates, and during the Term the Employee agrees that he will
(i) devote his best efforts and all his skill and ability to the performance of
his duties hereunder; (ii) carry out his duties in a competent and professional
manner; and (iii) generally promote the interests of the Company and its
affiliates.  During the Term it shall not be a violation of this Agreement for
the Employee to serve on civic or charitable boards or committees, to perform
speaking engagements, or to manage his personal passive investments, so long as
such activities (individually or collectively) do not interfere with the
performance of the Employee's responsibilities as an employee of the Company.
 
 
 
-1-

--------------------------------------------------------------------------------

 
4.            Compensation; Bonus; Stock Options.
a.            As compensation for services hereunder and in consideration of his
agreement not to compete as set forth in Paragraph 8 hereof, the Company shall
pay the Employee an initial base salary at the annual rate of Two Hundred
Thousand Dollars ($200,000).  Such base salary shall be paid in equal
installments in accordance with the normal payroll policies of the Company.
b.            The Employee's base salary as set forth in Paragraph 4(a) above
may be increased by order of the Compensation Committee of the Board.
c.            With respect to the Company's fiscal year ending March 31, 2016,
and subsequent fiscal years, the Employee shall be eligible for a performance
bonus payable in cash, with a bonus opportunity equal to 50% of the Employee's
base salary, based upon the achievement of such goals and objectives as approved
by the CEO and the Board within 90 days of employee's start date.  Any amount
payable to the Employee as an annual bonus pursuant to the terms of this
Paragraph 4(c) shall be paid as soon as administratively practicable following
the date that the Board determines the extent to which the applicable
performance metrics have been achieved, provided that the Employee must be
employed with the Company on the date of payment in order to receive such
amount.
d.            As soon as reasonably practicable following the Effective Date,
the Company shall recommend to the Compensation Committee of the Board that the
Employee be awarded stock options (the "Options") to purchase 500,000 shares of
the Company's common stock, par value $.0001 per share, pursuant to
TechPrecision's 2006 Long-Term Incentive Plan, as amended from time to time (the
"Plan").  The Options will vest in substantially equal amounts on the date of
initial grant and each of the subsequent two anniversaries of the date of grant;
provided that in the event of a Change in Control (as defined in the Plan), all
outstanding, unvested Options shall become fully vested. Any additional future
option grants will be as the Board shall in its sole discretion institute.  The
parties acknowledge and agree that the grant of the Options pursuant to this
Paragraph 4(d) fully satisfies any obligations that the Company or Ranor, Inc.
may have had under Paragraph 4(d) of the Prior Agreement.
5.            Expenses; Fringe Benefits.
a.            The Company agrees to pay or to reimburse the Employee during the
Term for all reasonable, ordinary and necessary business expenses incurred in
the performance of his services hereunder in accordance with the policies of the
Company as are from time to time in effect.  The Employee, as a condition to
obtaining such payment or reimbursement, shall provide to the Company any and
all statements, bills or receipts evidencing the travel or out-of-pocket
expenses for which the Employee seeks payment or reimbursement, and any other
information or materials required by such Company policy or as the Company may
otherwise from time to time reasonably require.
b.            During the Term the Employee and, to the extent eligible, his
dependents, shall be entitled to participate in and receive all benefits under
any welfare benefit plans and programs provided by the Company (including
without limitation, medical, dental, disability, group life (including
accidental death and dismemberment) and business travel insurance plans and
programs) applicable generally to the employees of the Company, subject,
however, to the generally applicable eligibility and other provisions of the
various plans and programs in effect from time to time.
c.            During the Term the Employee shall be entitled to participate in
all retirement plans and programs (including without limitation any profit
sharing/40l(k) plan) applicable generally to the employees of the Company,
subject, however, to generally applicable eligibility and other provisions of
the various plans and programs in effect from time to time.  In addition, during
the Term the Employee shall be entitled to receive fringe benefits and
perquisites in accordance with the plans, practices, programs and policies of
the Company from time to time in effect, available generally to the executive
officers of the Company and consistent with the generally applicable guidelines
determined by the Board.
 
 
 
-2-

--------------------------------------------------------------------------------

 
d.            The Employee shall be entitled to four (4) weeks vacation per year
and such holidays, sick days and personal days as are in accordance with the
Company's policy then in effect for its employees generally, upon such terms as
may be provided of general application to all employees of the Company.
e.            The position is located at Westminster, MA.  The Board expects
that within a reasonable period of time the Employee will relocate his principal
residence within a reasonable commuting distance.  In connection with this
process the Company will assist with temporary living arrangements and will
provide $35,000 at the time of relocation to the Westminster, MA area.
6.            Termination.
a.            The Employee's employment hereunder shall terminate on the
earliest of: (i) on the date set forth in a written notice from the Board that
his employment with the Company has been or will be terminated; (ii) on the date
not less than thirty days following written notice from the Employee that he is
resigning from the Company; (iii) on the date of his death; or (iv) in
accordance with Paragraph 6(c).  Upon cessation of his employment for any
reason, unless otherwise consented to in writing by the Board, the Employee
shall resign immediately from any and all officer, director and other positions
he then holds with the Company and/or its affiliates.  Upon any cessation of his
employment with the Company, the Employee will be entitled only to such
compensation and benefits as described in this Paragraph 6.
b.            If the Employee's employment with the Company ceases for any
reason other than as described in Paragraph 6(c) below, then the Company's
obligation to the Employee will be limited solely to the payment of accrued and
unpaid base salary, and PTO, through the date of such cessation of employment,
subject to appropriate offsets (as permitted by applicable law) for debts or
money due to the Company, including without limitation personal loans to the
Employee and travel advances.  All compensation and benefits will cease at the
time of such cessation of employment and, except as otherwise provided by COBRA,
the Company will have no further liability or obligation by reason of such
termination.  The foregoing will not be construed to limit the Executive's right
to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.
c.            The Company, or its successor, may terminate the Employee's
employment without Cause and the Employee may terminate his employment for Good
Reason at any time during the six (6) month period following a Change in
Control, in which case the Employee shall be entitled to receive continuation of
his base salary for twelve months following termination of his employment,
payable under the normal payroll practice of the Company (the "Severance
Payment"); provided that Employee's right to any Severance Payment and any
amounts paid shall be forfeited and recoverable by the Company in the event the
Company determines in good faith that the Employee has violated any provision in
Paragraphs 8 or 9 hereof or any other provisions of this Agreement.  The
Severance Payment is subject to the Employee's execution and non-revocation of a
general release substantially in the form attached as Exhibit A (the "Release"),
which becomes effective within 60 days following the date of termination of his
employment.  The Severance Payment will commence as soon as practicable after
the Release becomes effective.  Notwithstanding the foregoing, if the 60 day
period following the Executive's termination ends in a calendar year after the
year in which the Executive's employment terminates, the Severance Payment shall
commence no earlier than the first day of such later calendar year.  All other
rights the Executive may have, other than as set forth in this Paragraph 6,
shall terminate upon such termination.  For the avoidance of doubt, the transfer
of Employee's employment to an affiliate or successor of the Company shall not,
on its own, constitute termination of the Employee's employment without Cause or
for Good Reason.
7.            Definitions.  For purposes of this Agreement:
a.            "Cause" shall mean:
i.            the Employee's failure or refusal to perform his material duties
and responsibilities (other than any such failure resulting from Employee's
death) or his repeated failure or refusal to follow lawful and reasonable
directives of the Board;
 
 
 
-3-

--------------------------------------------------------------------------------

 
ii.            the willful misappropriation by Employee of the funds or property
of the Company or its affiliates;
iii.            the commission by the Employee of any willful or intentional
act, which he should reasonably have anticipated would reasonably be expected to
have the effect of materially injuring the reputation, business or business
relationships of the Company or its affiliates;
iv.            use of alcohol to excess or illegal drugs, continuing after
written warning from the Board; or
v.            any breach by the Employee (not covered by any of clauses (i)
through (iv) and other than in connection with the death of Employee) of any
material provision of this Agreement.
b.            "Good Reason" shall mean, without the prior express written
consent of the Employee:
i.            the Employee suffers a material adverse change in the duties,
responsibilities or effective authority associated with his titles and
positions, as set forth and described in Paragraph 3 of this Agreement; or
ii.            a material reduction by the Company or its successor of the
Employee's base salary.
Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
the Employee gives the Company written notice within thirty (30) days after the
occurrence of the event which the Employee believes constitutes the basis for
Good Reason, specifying the particular act or failure to act which the Employee
believes constitutes the basis for Good Reason.  If the Company or its successor
fails to cure such act or failure to act, if curable, within thirty (30) days
after receipt of such notice, the Employee may terminate his employment for Good
Reason.
8.            Non-Competition and Protection of Confidential Information.
a.            The Employee agrees that his services to the Company are of a
special, unique, extraordinary and intellectual character and his position with
the Company places him in a position of confidence and trust with the employees
and customers of the Company and its affiliates.  Consequently, the Employee
agrees that it is reasonable and necessary for the protection of the goodwill,
intellectual property, trade secrets, designs, proprietary information and
business of the Company that the Employee make the covenants contained herein. 
Accordingly, the Employee agrees that, during the period of the Employee's
employment hereunder and for the period of one (1) year immediately following
the termination of his employment hereunder, he shall not, directly or
indirectly:
i.            own, operate, manage or be employed by or affiliated with any
person or entity headquartered within or with a management office in the United
States that engages in any business then being engaged or planned to be engaged
in by the Company or any of its subsidiaries or affiliates; or
ii.            attempt in any manner to solicit from any customer or supplier
business of the type performed for or by the Company or persuade any customer or
supplier of the Company to cease to do business or to reduce the amount of
business which any such customer or supplier has customarily done or
contemplates doing with the Company, whether or not the relationship between the
Company and such customer or supplier was originally established in whole or in
part through his efforts; or
 
 
 
-4-

--------------------------------------------------------------------------------

 
iii.            employ as an employee or retain as a consultant, or persuade or
attempt to persuade any person who is at the date of termination of the
Employee's employment with the Company or at any time during the preceding year
was, or in the six (6) months following such termination becomes, an employee of
or exclusive consultant to the Company to leave the Company or to become
employed as an employee or retained as a consultant by anyone other than the
Company.
iv.            As used in this Paragraph 8, the term: "customer" and "supplier"
shall mean any person or entity that is a customer or supplier of the Company at
the date of termination of the Employee's employment with the Company, or at any
time during the preceding year was, or in the six (6) months following such
termination becomes, a customer or supplier of the Company, or if the Employee's
employment shall not have terminated, at the time of the alleged prohibited
conduct.
b.            The Employee agrees that he will not at any time (whether during
the Term or after termination of this Agreement for any reason), disclose to
anyone, any confidential information or trade secret of the Company or utilize
such confidential information or trade secret for his own benefit, or for the
benefit of third parties, and all memoranda or other documents compiled by him
or made available to him during the Term pertaining to the business of the
Company shall be the property of the Company and shall be delivered to the
Company on the date of termination of the Employee's employment with the Company
or at any other time, as reasonable, upon request.  The term "confidential
information or trade secret" does not include any information which (i) becomes
generally available to the public other than by breach of this provision, or
(ii) is required to be disclosed by law or legal process.
c.            If the Employee commits a breach or threatens to commit a breach
of any of the provisions of Paragraphs 8(a) or (b) hereof, the Company shall
have the right to have the provisions of this Agreement specifically enforced by
any court having jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of any other available
remedies, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.  In addition, the Company may take all such
other actions and seek such other remedies available to it in law or in equity
and shall be entitled to such damages as it can show it has sustained by reason
of such breach.
d.            The parties acknowledge that the type and periods of restriction
imposed in the provisions of Paragraphs 8(a) and (b) hereof are fair and
reasonable and are reasonably required for the protection of the Company and the
goodwill associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Paragraph 8 have been specifically
negotiated by sophisticated parties and accordingly it is reasonable that the
restrictive covenants set forth herein are not limited by narrow geographic
area.  If any of the covenants in Paragraphs 8(a) or (b) hereof, or any part
thereof, is hereafter construed to be invalid or unenforceable, it is the
intention of the parties that the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.  If any of the covenants contained in Paragraphs 8(a) or (b),
or any part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination should reduce the duration and/or areas of such provision
such that, in its reduced form, said provision shall then be enforceable.  The
parties intend to and hereby confer jurisdiction to enforce the covenants
contained in Paragraphs 8(a) and (b) upon the courts of any jurisdiction within
the geographical scope of such covenants.  In the event that the courts of any
one or more of such jurisdictions shall hold such covenants wholly unenforceable
by reason of the breadth of such time, scope or geographic area, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.
e.            For purposes of Paragraphs 8 and 9 of this Agreement, the
"Company" shall be deemed to include the Company and each of its subsidiaries
and affiliates.
9.            Intellectual Property.  During the Term, the Employee will
disclose to the Company all ideas, inventions, advertising campaigns, designs,
logos, slogans, processes, operations, products or improvements which may be
patentable or copyrightable or subject to any trade or service mark or name, and
business plans developed by him during such period, either individually or in
collaboration with others, which relate to the business of the Company
("Intellectual Property").  The Employee agrees that such Intellectual Property
will be the sole property of the Company and that he will at the Company's
request and cost do whatever is reasonably necessary to secure the rights
thereto by patent, copyright, trademark or otherwise to the Company.
 
 
 
-5-

--------------------------------------------------------------------------------

 
10.            Enforceability.  The failure of either party at any time to
require performance by the other party of any provision hereunder shall in no
way affect the right of that party thereafter to enforce the same, nor shall it
affect any other party's right to enforce the same, or to enforce any of the
other provisions in this Agreement; nor shall the waiver by either party of the
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of such provision or as a waiver of the provision itself.
11.            Assignment.  This Agreement is binding on and is for the benefit
of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be sold, transferred, assigned, pledged or
hypothecated by either party hereto without the prior written consent of the
other party; provided, the Company may assign its rights and obligations under
the Agreement without written consent in connection with the sale or other
transfer of all or substantially all of the Company's business (whether by way
of sale of stock, assets, merger or otherwise).
12.            Severability.  In the event any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the void or unenforceable part had been
severed and deleted.
13.            Life Insurance.  The Employee agrees that the Company shall have
the right to obtain life insurance on the Employee's life, at the Company's sole
expense and with the Company as the sole beneficiary thereof to that end, the
Employee shall (a) cooperate fully with the Company in obtaining such life
insurance, (b) sign any necessary consents, applications and other related forms
or documents and (c) take any reasonably required medical examinations.
14.            Notice.  Any notice, request, instrument or other document to be
given under this Agreement by either party hereto to the other shall be in
writing and shall be deemed effective (a) upon personal delivery, if delivered
by hand, (b) three (3) days after the date of deposit in the mails, postage
prepaid, if mailed by certified or registered mail, or (c) on the next business
day, if sent by a prepaid overnight courier service, and in each case addressed
as follows:
If to the Employee:
Mr. Thomas Sammons
 
32 Great Pond Road
 
Lunenburg, MA 01462
   
If to the Company:
TechPrecision Corporation
 
1 Bella Drive
 
Westminster, MA 01473
 
Attention: CEO



Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.
15.            No Conflict.  The Employee represents and warrants that he is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, which would prevent him from
entering into this Agreement or which would be breached by the Employee upon the
performance of his duties pursuant to this Agreement.
 
 
 
-6-

--------------------------------------------------------------------------------

 
16.            Section 409A Compliance.  The following rules shall apply, to the
extent necessary, with respect to distribution of the payments and benefits, if
any, to be provided to the Employee under this Agreement.  Subject to the
provisions in this Paragraph 16, the severance payments pursuant to this
Agreement shall begin only upon the date of the Employee's "separation from
service" (determined as set forth below) which occurs on or after the date of
the Employee's termination of employment.
a.            This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (to the extent applicable) ("Section
409A") and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
b.            It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate "payment"
for purposes of Section 409A.  Neither the Employee nor the Company shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
c.            If, as of the date of the Employee's "separation from service"
from the Company, the Employee is not a "specified employee" (within the meaning
of Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement, without regard
to Paragraph 16(d).
d.            If, as of the date of the Employee's "separation from service"
from the Company, the Employee is a "specified employee" (within the meaning of
Section 409A), then:
i.            Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined in Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-l(b)(4) (or any successor provision) to the maximum
extent permissible under Section 409A; and
ii.            Each installment of the severance payments and benefits due under
this Agreement that is not described in Paragraph 16(d)(i) above and that would,
absent this subsection, be paid within the six-month period following the
Employee's "separation from service" from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Employee's death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Employee's
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-l(b)(9)(iii) (or any successor provision) (relating to
separation pay upon an involuntary separation from service).  Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) (or any successor provision) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.
e.            The determination of whether and when the Employee's separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation Section
1.409A-l(h) (or any successor provision).  Solely for purposes of this Section,
"Company" shall include all persons with whom the Company would be considered a
single employer as determined under Treasury Regulation Section 1.409A-l(h)(3)
(or any successor provision).
 
 
 
-7-

--------------------------------------------------------------------------------

 
f            All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Employee's lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.
g.            Notwithstanding anything herein to the contrary, the Company shall
have no liability to the Employee or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.
17.            Miscellaneous.
a.            The headings contained in this Agreement are for reference
purposes only, and shall not affect the meaning or interpretation of this
Agreement.
b.            The Company may withhold from any amount payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to applicable law or regulation.
c.            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.  Any action arising out of the breach or
threatened breach of this Agreement shall be commenced in a state court of the
State of Delaware and the parties hereto hereby submit to the jurisdiction of
such courts for the purpose of enforcing this Agreement.
d.            This Agreement represents the entire agreement between the Company
and the Employee with respect to the subject matter hereof, and all prior
agreements relating to the employment of the Employee, written or oral, are
nullified and superseded hereby.  The parties acknowledge and agree that this
Agreement replaces and supersedes the Prior Agreement and that neither the
Employee, the Company nor Ranor, Inc. shall have any further rights or
obligations under the Prior Agreement.
e.            This Agreement may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to this
Agreement, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.
f.            As used in this Agreement, any gender includes a reference to all
other genders and the singular includes a reference to the plural and vice
versa.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
COMPANY:
EMPLOYEE:
       
TECHPRECISION CORPORATION
/s/ Thomas Sammons
 
Thomas Sammons
   
By:   /s/ Alexander Shen
 
Alexander Shen
 
Chief Executive Officer
 

 
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
Exhibit A
FORM OF GENERAL RELEASE OF ALL CLAIMS
This General Release of All Claims is made as of _________  __, 20__ ("General
Release"), by Thomas Sammons (the "Employee").
WHEREAS, TechPrecision Corporation, a Delaware corporation (the "Company"), and
the Employee are parties to that certain Employment Agreement dated as of March
31, 2016 (the "Employment Agreement");
WHEREAS, the Employee's employment with the Company has been terminated pursuant
to Paragraph 6(c) of the Employment Agreement;
WHEREAS, the execution of this General Release is a condition precedent to the
payment of severance as set forth in Paragraph 6(c) of the Employment Agreement;
WHEREAS, in consideration for the Employee's signing of this General Release,
the Company will provide the Employee with severance benefits pursuant to
Paragraph 6(c) of the Employment Agreement; and
WHEREAS, the Employee and the Company intend that this General Release shall be
in full satisfaction of the obligations described in this General Release owed
to the Employee by the Company, including those under the Employment Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the Company and the Employee agree as follows:
1.            The Employee, for himself, the Employee's spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through the Employee, if any (collectively,
"Releasors"), does hereby release, waive, and forever discharge the Company and
each of its respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns (collectively, the "Releasees") from, and does fully waive any
obligations of Releasees to Releasors for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys' fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore have been or which hereafter may be suffered or sustained, directly
or indirectly, by Releasors in consequence of, arising out of, or in any way
relating to:  (a) the Employee's employment with the Company and any of its
subsidiaries and affiliates; (b) the termination of the Employee's employment
with the Company and any of its subsidiaries and affiliates; (c) the Employment
Agreement; or (d) any events, acts, agreements or conduct occurring on or prior
to the date of this General Release.  The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Employment Agreement and any claims under
any restricted stock or stock option or similar agreements between the Employee,
on the one hand, and the Company or any of its subsidiaries, on the other hand)
and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, or the
discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Releasors may claim existed
with Releasees.  This also includes a release of any claims for wrongful
discharge and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of the Employee's employment with the
Company or any of its subsidiaries or affiliates or the termination of that
employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions.  This release and waiver does not apply to:  (i) any right to
indemnification now existing under the charter or bylaws; (ii) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (iii) the right to receive the Severance Payment under
Paragraph 6(c) of the Employment Agreement and the right to reimbursement of
expenses under Paragraph 5(a) of the Employment Agreement; and (iv) the right to
employee-paid continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act, if available.
 
 
 
-1-

--------------------------------------------------------------------------------

 
2.            Excluded from this General Release and waiver are any claims which
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies.  The Employee
does, however, waive the Employee's right to any monetary recovery should any
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on the Employee's behalf.  The Employee represents and warrants that the
Employee has not filed any complaint, charge, or lawsuit against the Releasees
with any government agency or any court.  The Employee also represents and
warrants that he has been paid for all time worked and has received all the
leave of absence and leave benefits and protections for which the Employee was
eligible.
3.            The Employee agrees never to seek personal recovery from Releasees
in any forum for any claim covered by the above waiver and release language.  If
the Employee violates this General Release by suing Releasees, other than under
the ADEA or as otherwise set forth in Paragraph 1 hereof, the Employee shall be
liable to the Company for its reasonable attorneys' fees and other litigation
costs incurred in defending against such a suit to the extent permitted by law.
4.            The Employee acknowledges and recites that:
a.            the Employee has executed this General Release knowingly and
voluntarily and is knowingly and voluntarily waiving any rights he has under the
ADEA;
b.            the Employee has read and understands this General Release in its
entirety;
c.            the Employee has been advised and directed in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice the Employee wishes with respect to the terms of this General
Release before executing it;
 
 
 
-2-

--------------------------------------------------------------------------------

 
d.            the Employee's execution of this General Release has not been
forced by any employee or agent of the Company, and the Employee has had an
opportunity to negotiate about the terms of this General Release;
e.            the Employee's waiver does not apply to any rights or claims that
arise after the date the Employee signs this General Release;
f.            the Employee has been offered twenty one (21) calendar days after
receipt of this General Release to consider its terms before executing it; and
g.            the payment of severance pursuant to Paragraph 6(c) of the
Employment Agreement is consideration for the Employee's covenants and
agreements set forth in this General Release and is in addition to anything of
value to which the Employee is otherwise entitled.
5.            This General Release shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction, except for the application of
pre-emptive Federal law.
6.            The Employee shall have seven (7) days from the date he executes
this General Release to revoke his waiver of any ADEA claims by providing
written notice of the revocation to the Company, as provided in Paragraph 14 of
the Employment Agreement.
7.            Defined terms not defined in this General Release have the
meanings given in the Employment Agreement.
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
Date:
 
 
 
 
 
 
 
 
 
 
Thomas Sammons

 
 
 
 
 
 
 
 


-3-
 

--------------------------------------------------------------------------------